DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Kovarik on 2/25/2021.
The application has been amended as follows: 
In the claims:
 Claim 1, line 1; delete “base”; add -- system --.
Claim 1, lines 16-17; delete “provide sufficient pressure and friction to maintain the position of a vertical support member of a skirt assembly”; add -- are configured to secure a vertical skirting panel through direct physical pressure exerted by said first and second vertical members --.
Line 1 of claims 2-9; delete “base”; add -- system --.
Claim 10, line 1; delete “base”; add -- system --.
Claim 10, lines 16-17; delete “provide sufficient pressure and friction to maintain the position of a vertical support member of a skirt assembly”; add -- are configured to secure a vertical skirting panel through direct physical pressure exerted by said first and second vertical members --.
Line 1 of claims 11-16; delete “base”; add -- system --.
Claim 14, line 1; delete “claim 1”; add -- claim 10 --.
Claim 17, line 1; delete “base”; add -- system --.
Claim 17, lines 16-17; delete “provide sufficient pressure and friction to maintain the position of a vertical support member of a skirt assembly”; add -- are configured to secure a vertical skirting panel through direct physical pressure exerted by said first and second vertical members --.
Line 1 of claims 18-20; delete “base”; add -- system --.
Allowable Subject Matter
Claims 1-20 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale